   Case 5:19-cv-00971-PA-GJS Document 22 Filed 08/05/19 Page 1 of 1 Page ID #:106


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-971 PA (GJSx)                                        Date    August 5, 2019
 Title             Hal J. Davenport v. The Moore Law Group, A Professional Corporation



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                              Not Reported                         N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                 ORDER TO SHOW CAUSE

        The Court is in receipt of the Notice of Suggestion of Death (Docket No. 21) filed by counsel for
plaintiff Hal J. Davenport (“Plaintiff”). Plaintiff’s counsel states that after he was unable to reach
Plaintiff after multiple unsuccessful attempts, counsel ran a LexisNexis Accurint report, which revealed
that Plaintiff passed away on June 22, 2019.

        Accordingly, the Court orders Plaintiff to show cause, in writing, on or before September 5,
2019 why this action should not be dismissed. The filing of a motion for substitution of a proper party
will be deemed a sufficient response to this Order to Show Cause. See Fed. R. Civ. P. 25(a)(1).

          IT IS SO ORDERED.




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
